NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance 
                                 with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                       Argued July 8, 2008
                                      Decided July 21, 2008

                                             Before

                               WILLIAM J. BAUER, Circuit Judge

                                   JOHN L. COFFEY, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge



No. 07‐3710

UNITED STATES OF AMERICA,                             Appeal from the United States District 
     Plaintiff‐Appellee,                              Court for the Western District of
                                                      Wisconsin. 
       v.
                                                      No. 07 CR 64
SCOTT SWANSON,
     Defendant‐Appellant.                             John C. Shabaz,
                                                           Judge.

                                           O R D E R

    Scott Swanson headed a conspiracy to distribute marijuana.  He pleaded guilty and helped
police arrest two coconspirators, but he also instructed a conspirator to destroy evidence.  The
district court found that he had obstructed justice and had not accepted responsibility and
sentenced him to 160 months’ imprisonment.  Swanson challenges only the court’s refusal to
lower his offense level by two levels for acceptance of responsibility.  We affirm.
No. 07‐3710                                                                                     Page 2


    Swanson recruited at least eight others to grow, transport, and distribute marijuana.  His
operation spanned from California, where he had three “grow houses” for nurturing marijuana,
to  Wisconsin,  where  much  of  the  marijuana  he  grew,  in  addition  to  more  that  Swanson
purchased, was distributed.  Between  January 2006 and April 2007, when he was arrested
carrying eighteen pounds of marijuana, Swanson sold nearly 400 kilograms of the drug.  When
he  was  arrested,  Swanson  admitted  to  police  that  he  sold  marijuana  and  identified
coconspirators Andrew Melvin and Zachariah Kollmansberger, who owed him money.  Police
then  arrested  Melvin  and  Kollmansberger  and  seized  a  total  of  $25,000.    But  shortly  after
identifying those associates, Swanson phoned another associate and directed him to destroy
the incriminating evidence in his marijuana grow houses in California. 

    Swanson was indicted for one count of conspiracy to possess with the intent to distribute
100 or more kilograms of marijuana in violation of 21 U.S.C. § 846 and one count of possessing
marijuana intending to distribute it.  Swanson pleaded guilty to the conspiracy count, and in
return the government moved to dismiss the second count and agreed to recommend a two‐
level reduction in offense level for Swanson’s substantial assistance in fingering two guilty
associates, see U.S.S.G. § 5K1.1.  

    A probation officer next prepared a presentence investigation report.  She began with a base
offense level of 26, see U.S.S.G. § 2D1.1(a)(3)(c), added four levels for Swanson’s leadership role
in the conspiracy, see id. § 3B1.1(a), two more because the probation officer deemed Swanson
to have obstructed justice by telling his associate to destroy evidence, see id. § 3C1.1.  She
subtracted no levels for acceptance of responsibility because of Swanson’s obstruction and
accordingly arrived at a total offense level of 32.  Combined with Swanson’s criminal history
category III, the probation  officer calculated an imprisonment range of 151 to 188 months.
Swanson  objected,  maintaining  that  he  was  entitled  to  a  reduction  for  acceptance  of
responsibility.  The probation officer prepared an addendum in which she stuck to her original
recommendation.  

    Before Swanson was sentenced, the government moved to reduce his offense level by two
levels under U.S.S.G. § 5K1.1 for Swanson’s substantial assistance in helping the government
nab his coconspirators.  At sentencing the district court partially granted the motion, lowering
Swanson’s offense level by one.  Swanson at sentencing argued that his offense level should be
reduced further for acceptance of responsibility.  Though he agreed that he had obstructed
justice, he maintained that this was the “extraordinary” case in which, despite the obstruction,
he still had shown acceptance of responsibility.  He argued that, in addition to pleading guilty,
he  helped  police  recover  $25,000,  and  he  had  exposed  himself  to  potential  risk  by  telling
authorities about another jail inmate’s escape attempt.  The government countered, without
disagreement from Swanson, that Swanson gave details of the escape attempt only after jail
No. 07‐3710                                                                                       Page 3


officials approached him about it.  Finally, Swanson tried to minimize his obstructive attempt
to  have  another  associate  destroy  evidence,  chalking  it  up  to  the  influence  of  drugs  and
pointing out that he made only a single attempt to obstruct justice. 

     The district court denied the reduction for acceptance of responsibility.  It refused to treat
Swanson’s  drug  use  as  a  reason  for  a  reduced  sentence  and  noted  that  there  were  no
“extraordinary circumstances” in Swanson’s case “at all.”  While in jail Swanson had “plenty
of time,” the court found, to “determine what his next course of action would be and he took
it” in calling his associate to destroy evidence.  The court then accepted the probation officer’s
calculations.  With the one‐level reduction for Swanson’s assistance, the court calculated a total
offense  level  of  31,  which  corresponded  to  a  guidelines  range  of  135  to  168  months’
imprisonment.  The court sentenced Swanson to 160 months’ imprisonment.

    Swanson appeals his sentence, arguing only that the district court improperly calculated his
offense  level  by  failing  to  subtract  two  levels  under  U.S.S.G.  §  3E1.1(a)  for  acceptance  of
responsibility.  He contends that “the totality” of the circumstances shows that he accepted
responsibility, despite his obstruction of justice after his arrest, because he helped police catch
two of his co‐conspirators and seize $25,000, acknowledged another inmate’s escape attempt,
and made only an “isolated” attempt to obstruct justice. 

     We review a finding on acceptance of responsibility for clear error, United States v. King, 506
F.3d 532, 535 (7th Cir. 2007), and the defendant bears the burden of proving the error, United
States v. McIntosh, 198 F.3d 995, 999 (7th Cir. 2000).  At sentencing, a district court may subtract
two  levels  from  the  offense  level  of  a  defendant  who  “clearly  demonstrates  acceptance  of
responsibility for his offense.”  U.S.S.G. § 3E1.1(a); McIntosh, 442 F.3d at 999.  Ordinarily, a
timely guilty plea admitting the offense and relevant conduct will show “significant acceptance
of responsibility” meriting the two‐level decrease, id. cmt. n. 3, but when a court increases a
defendant’s offense level under § 3C1.1 because he impeded or obstructed justice, that increase
“ordinarily  indicates  that  the  defendant  has  not  accepted  responsibility  for  his  criminal
conduct. ” U.S.S.G. § 3E1.1, cmt. n. 4; United States v. Davis, 442 F.3d 1003, 1009 (7th Cir. 2006);
see  also  King,  506  F.3d  at  535  (noting  that  this  court  presumes  defendant  has  not  accepted
responsibility if found to have obstructed justice).  

    Still, in “extraordinary cases” both an upward adjustment (for obstruction) under § 3C1.1
and  a  downward  adjustment  (for  acceptance)  under  3E1.1(a)  may  be  warranted.    U.S.S.G.
§ 3E1.1, cmt. n. 4; Davis, 442 F.3d at 1009‐10.  Swanson suggests that the circuits are split on how
to analyze whether a case is extraordinary, and while the circuits are indeed technically “split,”
this circuit’s law is settled and in the company of the majority of the courts of appeals.  In
United States v. Buckley, 192 F.3d 708, 711 (7th Cir. 1999), we joined several other circuits that
No. 07‐3710                                                                                       Page 4


had rejected the Ninth Circuit’s holding in United States v. Hopper, 27 F.3d 378, 383 (9th Cir.
1994).  Buckley described Hopper as improperly allowing an obstructive defendant to “wipe the
slate clean, and earn the acceptance of responsibility discount, just by pleading guilty and
thereafter refraining from obstructing justice further.”

    In determining whether an obstructive defendant has nonetheless accepted responsibility,
we examine the timing and nature of the defendant’s conduct.  A defendant who obstructs “at
time t” but turns around to accept responsibility “at time t + 1” may be able to show that his
acceptance is “extraordinary.”  See United States v. Lallemand, 989 F.2d 936, 938 (7th Cir. 1993).
But a defendant has not accepted responsibility, let alone extraordinarily so, when he initially
cooperates but later obstructs justice, see King, 506 F.3d at 535‐36, or when he lies to authorities
or conceals certain details of his crime while otherwise “cooperating,” see United States v. Otero,
495 F.3d 393, 400 (7th Cir. 2007); United States v. Boyle, 484 F.3d 943, 945 (7th Cir. 2007).  Nor is
§ 3E1.1 meant to aid defendants who turn in other participants (or, as Swanson argues, informs
on other jail inmates who attempt to escape), given that § 5K1.1 provides for a reduction for
that service.  See Boyle, 484 F.3d at 945. 

     Under  these  principles,  Swanson’s  case  is  not  “extraordinary.”    Swanson  initially
cooperated with authorities, but like the defendants in King, Otero, and Boyle who also partially
cooperated, he then obstructed justice to evade, rather than accept, his full guilt.  And Swanson
did so, according to the district court, after he had time in jail to consider his actions.  Rather
than a defendant who obstructs justice at time “t” and then contritely accepts responsibility for
his misconduct at time “t+1,” see Lallemand, 989 F.2d at 938, Swanson cooperated only partially
at time “t,” and then promptly obstructed justice attempting to reduce his criminal liability at
time  “t+1.”    The  district  court  committed  no  clear  error  in  deciding  that  Swanson’s  initial
cooperation and timely guilty plea did not combine to overcome his intervening obstruction
of justice.    

     Swanson finally suggests that the district court should have more explicitly factored into
its acceptance‐of‐responsibility analysis that he may have been under the influence of a drug
when he obstructed, and that he cooperated in the investigation of another inmate’s escape
attempt.  But neither fact logically relates to whether Swanson accepted responsibility.  Instead,
if his drug use were relevant to any inquiry, it might factor into whether he intended to obstruct
justice, and therefore, whether the increase under § 3C1.1 should have applied.  But Swanson
does not challenge that increase on appeal.  And while he certainly cooperated with the jail’s
investigation of an inmate’s escape attempt once jail officials found out about the attempt, that
cooperation  does  not  relate  to  whether  he  accepted  responsibility  for  his  own  crime.
Accordingly, we AFFIRM Swanson’s sentence.